ae tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date dec contact person uil identification_number telephone number tbo by employer_identification_number legend x i t h z e f q h i i n h m n oo p g dear sir or madam this is in response to a ruling_request dated date submitted on your behalf by your authorized representatives you are requesting that the commissioner exercise his discretionary authority under sec_301_9100-1 of the miscellaneous income_tax regulations and grant you an extension of time for making a regulatory election as more fully set forth below facts x has been recognized as exempt under sec_501 of the internal_revenue_code code and is a private_foundation described in sec_509 of the code x provides grants to further the charitable purposes of organizations that are recognized as exempt under sec_501 x represents that for its m tax_year it made qualifying distributions as defined by sec_4942 of the code in excess of its distributable_amount as defined by sec_4942 these excess amounts have been treated as distributions out of corpus in accordance with sec_4942 and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations and carried over into succeeding years x also has carryovers of excess qualifying distributions from its n and o tax years four substantial contributors a b c and d have taken charitable deductions of up to fifty percent of their adjusted gross incomes on each of their individual income_tax returns with respect to their charitable_contributions of cash to x during the tax_year at issue the election necessary to satisfy the requirements of sec_170 of the code in order to permit a b c and d to take such deductions at the fifty percent limit however was never made all of x's excess qualifying distributions have been carried forward into succeeding years however no portion of the amounts carried forward thus far has been used for any other purpose x represents that it relied on the advice of outside accountants as to matters relating to its tax obligations x retained y to assist it in preparing its form_990-pf return of private_foundation and to counsel it on matters related to the preparation of its tax returns and their underlying schedules with respect to tax_return preparation and related matters under the terms of the relationship between x and y x was required to supply y with accurate financial and other data relating to its operations y was then obligated to organize this data and to prepare tax returns for and to provide tax_advice to x with an eye to ensuring that x continuously qualified as a tax-exempt private_foundation and avoided the chapter excise_tax on undistributed_income including in particular computation of the foundation's minimum_investment_return distributable_amount and qualifying distributions as defined in sec_4942 of the code y also represented a b c and d and prepared each of their individual income_tax returns for the tax_year at issue during the m tax_year x received cash contributions totaling dollar_figuree dollar_figuref from each of a b c and d and miscellaneous contributions of dollar_figureg x made qualifying distributions in the amount of dollar_figureh well in excess of x's required distributable_amount of dollar_figurei calculated at five percent of the average monthly values of x's liquid_assets the excess qualifying distributions of dollar_figurej were treated as distributions out of corpus under sec_4942 of the code and were carried over to future years along with x's excess distributions carryovers from its n and o tax years which totaled dollar_figurek bringing x's total excess distributions carry forward to dollar_figurel x satisfied its minimum distribution requirement and therefore it was unnecessary for x to make an election pursuant to sec_4942 to avoid the excise_tax on undistributed_income a b c and d deducted their charitable_contributions on their corresponding individual income_tax returns based on the fifty percent limitation x was unaware that it was necessary for x to make the election permitted by sec_1_170a-9 of the regulations and sec_4942 and the regulations thereunder in order to satisfy the requirements of sec_170 y did not inform x of the necessity of such election and failed to make the election on x's form_990-pf thus x did not elect to make use of its excess qualifying distributions from the n o or m tax years in conjunction with a b c and d's individual income_tax returns during p each of a b c and d retained the services of z to provide tax_advice with respect to an audit of their o through g individual income_tax returns z was neither involved in the preparation of x's n m and r forms 990-pf nor asked to review those returns before they were filed z had the opportunity to review those returns in relation to their representation of a b c and d z determined that x should have made the election permitted by sec_1_170a-9 v of the regulations and sec_4942 of the code and the regulations thereunder to treat certain excess qualifying distributions from the n and m tax years as current distributions out of corpus in x's m tax_year in order to have satisfied the requirements of a distributing foundation under sec_170 thus substantiating a b c and d's charitable deductions of up to fifty percent of their adjusted gross incomes rather than thirty percent if x fails to make the required election necessary to satisfy the requirements of sec_170 a b c and d will lose a portion of their charitable deductions in their related tax_year however because the period for making the election expired at the time the form_990-pf was due including extensions x ruling_request under sec_301_9100-1 and sec_301_9100-3 of the regulations to seek an extension of time for making the election pursuant to sec_170 b e ii of the code sec_1_170a-9 of the regulations and sec_4942 and the regulations thereunder for x's m tax_year x's m tax_year is closed by the period of limitations on assessment is filing this private letter law sec_301_9100-1 of the regulations generally provides that the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and sec_301_9100-1 of the regulations defines regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting of relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section the irs may condition a grant of relief on the taxpayer providing the irs with a statement from an independent auditor other than an auditor providing an affidavit pursuant to paragraph e of this section certifying that the interests of the government are not prejudiced under the standards set forth in paragraph c i of this section sec_53_4942_a_-3 of the regulations provides that in order to satisfy the distribution_requirements under sec_170 of the code the election permitted by this section must be made by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year for which such election is to apply under sec_53_4942_a_-3 the election must be made by filing a statement with the commissioner during the taxable_year in which such qualifying_distribution is made or by attaching a statement to the return the foundation is required to file under sec_6033 with respect to the taxable_year in which such qualifying_distribution was made analysis because x has complied with the procedural requirements set forth in subsection e of sec_301_9100-3 by providing evidence including certain affidavits and a statement from an independent auditor which establishes that it acted reasonably and in good_faith while relying on a qualified_tax professional and that granting such relief will not prejudice the interests of the government relief under sec_301_9100-3 was recommended to the commissioner ruling of relief based on the information submitted and the representations made therein the commissioner through his delegate has exercised his discretionary authority under sec_301_9100-3 of the regulations and has granted the requested extension of time to make the election to treat your excess qualifying distributions as distributions made out of the undistributed_income of a designated prior taxable_year or as current distributions out of corpus for the m tax_year pursuant to sec_170 of the code sec_1_170a-9 of the regulations and sec_4942 of the code and the regulations thereunder this ruling is directed only to x the organization that requested it it is applicable only to the ruling requested sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely isbscd shast ctlaciaa d manager exempt_organizations technical group
